Title: To Alexander Hamilton from Benjamin Brookes, 19 November 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro Novr. 19, 1799
          
          I have defered answering your friendly letter of the 24 Octr Untill the present Moment, in hopes My personal Appearance would of superseeded the Necessity of this Letter My Health is Much restored & my Leg  in a State to admit my walking with the Assistance of a Cane, I trust a few Weeks beyond the first of Decr. will Certainly Bring Me to My station, which I ardently wish could be Effected at the present Moment—Inclosed is Docr. Beanes statement of My Health, & I have little Hesitation to say you will most certainly see Me By the 1st. of Jany. in good Health, at New York
          I am Sir your Obt. Servt.
          
            Benja Brookes
          
        